                          Case 2:19-cv-10146-JFW-AS Document 22 Filed 04/21/20 Page 1 of 15 Page ID #:132



                             1
                             2
                             3
                             4
                             5
                             6
                             7
                             8                       UNITED STATES DISTRICT COURT
                             9                    CENTRAL DISTRICT OF CALIFORNIA
                           10
                           11    CELESTINE LAM,                           Case No. 2:19-cv-10146-JFW(ASx)
D OLL A MIR & E LEY LLP




                           12               Plaintiff,                    Assigned to Judge John F. Walter;
                                                                          Referred to Magistrate Judge Alka
                           13    v.                                       Sagar
                           14    CAPITAL ONE BANK (USA), N.A.,            PROTECTIVE ORDER
                           15               Defendant.
                                                                          Complaint Filed: 11/27/2019
                           16                                             Trial Date:    TBA
                           17
                           18
                           19
                           20
                           21
                           22
                           23
                           24
                           25
                           26
                           27
                           28


                                                          STIPULATED PROTECTIVE ORDER
                          Case 2:19-cv-10146-JFW-AS Document 22 Filed 04/21/20 Page 2 of 15 Page ID #:133



                             1 1.      A.    PURPOSES AND LIMITATIONS
                             2         Discovery in this action is likely to involve production of confidential,
                             3 proprietary, or private information for which special protection from public disclosure
                             4 and from use for any purpose other than prosecuting this litigation may be warranted.
                             5 Accordingly, the parties hereby stipulate to and petition the Court to enter the following
                             6 Stipulated Protective Order. The parties acknowledge that this Order does not confer
                             7 blanket protections on all disclosures or responses to discovery and that the protection
                             8 it affords from public disclosure and use extends only to the limited information or
                             9 items that are entitled to confidential treatment under the applicable legal principles.
                           10 The parties further acknowledge, as set forth in Section 12.3, below, that this Stipulated
                           11 Protective Order does not entitle them to file confidential information under seal; Civil
D OLL A MIR & E LEY LLP




                           12 Local Rule 79-5 sets forth the procedures that must be followed and the standards that
                           13 will be applied when a party seeks permission from the court to file material under seal.
                           14          B.    GOOD CAUSE STATEMENT
                           15          This action is likely to involve consumer financial, personal identifying,
                           16 commercial, and/or other confidential information for which special protection from
                           17 public disclosure and from use for any purpose other than prosecution of this action is
                           18 warranted. Such confidential and proprietary materials and information consist of,
                           19 among other things, consumer information (including personal identifying, financial
                           20 and/or credit reporting information), confidential business or financial information,
                           21 information regarding confidential business practices, or other confidential commercial
                           22 information (including information implicating proprietary rights of third parties),
                           23 information otherwise generally unavailable to the public, or which may be privileged
                           24 or otherwise protected from disclosure under state or federal statutes, court rules, case
                           25 decisions, or common law. Accordingly, to expedite the flow of information, to
                           26 facilitate the prompt resolution of disputes over confidentiality of discovery materials,
                           27 to adequately protect information the parties are entitled to keep confidential, to ensure
                           28 that the parties are permitted reasonable necessary uses of such material in preparation

                                                                            1
                                                              STIPULATED PROTECTIVE ORDER
                          Case 2:19-cv-10146-JFW-AS Document 22 Filed 04/21/20 Page 3 of 15 Page ID #:134



                             1 for and in the conduct of trial, to address their handling at the end of the litigation, and
                             2 serve the ends of justice, a protective order for such information is justified in this
                             3 matter. It is the intent of the parties that information will not be designated as
                             4 confidential for tactical reasons and that nothing be so designated without a good faith
                             5 belief that it has been maintained in a confidential, non-public manner, and there is
                             6 good cause why it should not be part of the public record of this case.
                             7
                             8 2.      DEFINITIONS
                             9         2.1    Action: Lam v. Capital One Bank U.S.A., N.A., United States District
                           10 Court, Central District of California, Case No. CV 19-10146-JFW (ASx).
                           11          2.2    Challenging Party: a Party or Non-Party that challenges the designation of
D OLL A MIR & E LEY LLP




                           12 information or items under this Order.
                           13          2.3    “CONFIDENTIAL” Information or Items: information (regardless of how
                           14 it is generated, stored or maintained) or tangible things that qualify for protection under
                           15 Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
                           16 Statement.
                           17          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
                           18 support staff).
                           19          2.5    Designating Party: a Party or Non-Party that designates information or
                           20 items that it produces in disclosures or in responses to discovery as
                           21 “CONFIDENTIAL.”
                           22          2.6    Disclosure or Discovery Material: all items or information, regardless of
                           23 the medium or manner in which it is generated, stored, or maintained (including, among
                           24 other things, testimony, transcripts, and tangible things), that are produced or generated
                           25 in disclosures or responses to discovery in this matter.
                           26          2.7    Expert: a person with specialized knowledge or experience in a matter
                           27 pertinent to the litigation who has been retained by a Party or its counsel to serve as an
                           28 expert witness or as a consultant in this Action.

                                                                             2
                                                              STIPULATED PROTECTIVE ORDER
                          Case 2:19-cv-10146-JFW-AS Document 22 Filed 04/21/20 Page 4 of 15 Page ID #:135



                             1         2.8   House Counsel: attorneys who are employees of a party to this Action,
                             2 House Counsel does not include Outside Counsel of Record or any other outside
                             3 counsel.
                             4         2.9   Non-Party: any natural person, partnership, corporation, association, or
                             5 other legal entity not named as a Party to this action.
                             6         2.10 Outside Counsel of Record: attorneys who are not employees of a party to
                             7 this Action but are retained to represent or advise a party to this Action and have
                             8 appeared in this Action on behalf of that party or are affiliated with a law firm which
                             9 has appeared on behalf of that party, and includes support staff.
                           10          2.11 Party: any party to this Action, including all of its officers, directors,
                           11 employees, consultants, retained experts, and Outside Counsel of Record (and their
D OLL A MIR & E LEY LLP




                           12 support staffs).
                           13          2.12 Producing Party: a Party or Non-Party that produces Disclosure or
                           14 Discovery Material in this Action.
                           15          2.13 Professional Vendors: persons or entities that provide litigation support
                           16 services (e.g., photocopying, videotaping, translating, preparing exhibits or
                           17 demonstrations, and organizing, storing, or retrieving data in any form or medium) and
                           18 their employees and subcontractors.
                           19          2.14 Protected Material: any Disclosure or Discovery Material that is
                           20 designated as “CONFIDENTIAL.”
                           21          2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
                           22 from a Producing Party.
                           23
                           24 3.       SCOPE
                           25          The protections conferred by this Stipulation and Order cover not only Protected
                           26 Material (as defined above), but also (1) any information copied or extracted from
                           27 Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
                           28 Material; and (3) any testimony, conversations, or presentations by Parties or their

                                                                           3
                                                             STIPULATED PROTECTIVE ORDER
                          Case 2:19-cv-10146-JFW-AS Document 22 Filed 04/21/20 Page 5 of 15 Page ID #:136



                             1 Counsel that might reveal Protected Material.
                             2        Any use of Protected Material at trial shall be governed by the orders of the trial
                             3 judge. This Order does not govern the use of Protected Material at trial.
                             4
                             5 4.     DURATION
                             6        Even after final disposition of this litigation, the confidentiality obligations
                             7 imposed by this Order shall remain in effect until a Designating Party agrees otherwise
                             8 in writing or a court order otherwise directs. Final disposition shall be deemed to be
                             9 the later of (1) dismissal of all claims and defenses in this Action, with or without
                           10 prejudice; and (2) final judgment herein after the completion and exhaustion of all
                           11 appeals, rehearings, remands, trials, or reviews of this Action, including the time limits
D OLL A MIR & E LEY LLP




                           12 for filing any motions or applications for extension of time pursuant to applicable law.
                           13
                           14 5.      DESIGNATING PROTECTED MATERIAL
                           15         5.1     Exercise of Restraint and Care in Designating Material for Protection.
                           16 Each Party or Non-Party that designates information or items for protection under this
                           17 Order must take care to limit any such designation to specific material that qualifies
                           18 under the appropriate standards. The Designating Party must designate for protection
                           19 only those parts of material, documents, items, or oral or written communications that
                           20 qualify so that other portions of the material, documents, items, or communications for
                           21 which protection is not warranted are not swept unjustifiably within the ambit of this
                           22 Order.
                           23         Mass, indiscriminate, or routinized designations are prohibited. Designations
                           24 that are shown to be clearly unjustified or that have been made for an improper purpose
                           25 (e.g., to unnecessarily encumber the case development process or to impose
                           26 unnecessary expenses and burdens on other parties) may expose the Designating Party
                           27 to sanctions.
                           28         If it comes to a Designating Party’s attention that information or items that it

                                                                           4
                                                             STIPULATED PROTECTIVE ORDER
                          Case 2:19-cv-10146-JFW-AS Document 22 Filed 04/21/20 Page 6 of 15 Page ID #:137



                             1 designated for protection do not qualify for protection, that Designating Party must
                             2 promptly notify all other Parties that it is withdrawing the inapplicable designation.
                             3         5.2   Manner and Timing of Designations. Except as otherwise provided in this
                             4 Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated
                             5 or ordered, Disclosure or Discovery Material that qualifies for protection under this
                             6 Order must be clearly so designated before the material is disclosed or produced.
                             7         Designation in conformity with this Order requires:
                             8               (a)    for information in documentary form (e.g., paper or electronic
                             9 documents, but excluding transcripts of depositions or other pretrial or trial
                           10 proceedings), that the Producing Party affix at a minimum, the legend
                           11 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
D OLL A MIR & E LEY LLP




                           12 contains protected material. If only a portion or portions of the material on a page
                           13 qualifies for protection, the Producing Party also must clearly identify the protected
                           14 portion(s) (e.g., by making appropriate markings in the margins).
                           15          A Party or Non-Party that makes original documents available for inspection
                           16 need not designate them for protection until after the inspecting Party has indicated
                           17 which documents it would like copied and produced. During the inspection and before
                           18 the designation, all of the material made available for inspection shall be deemed
                           19 “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
                           20 copied and produced, the Producing Party must determine which documents, or
                           21 portions thereof, qualify for protection under this Order. Then, before producing the
                           22 specified documents, the Producing Party must affix the “CONFIDENTIAL legend” to
                           23 each page that contains Protected Material. If only a portion or portions of the material
                           24 on a page qualifies for protection, the Producing Party also must clearly identify the
                           25 protected portion(s) (e.g., by making appropriate markings in the margins).
                           26                (b)    for testimony given in depositions that the Designating Party
                           27 identify the Disclosure or Discovery Material on the record, before the close of the
                           28 deposition all protected testimony.

                                                                           5
                                                             STIPULATED PROTECTIVE ORDER
                          Case 2:19-cv-10146-JFW-AS Document 22 Filed 04/21/20 Page 7 of 15 Page ID #:138



                             1               (c)   for information produced in some form other than documentary and
                             2 for any other tangible items, that the Producing Party affix in a prominent place on the
                             3 exterior of the container or containers in which the information is stored the legend
                             4 “CONFIDENTIAL.”          If only a portion or portions of the information warrants
                             5 protection, the Producing Party, to the extent practicable, shall identify the protected
                             6 portion(s).
                             7        5.3    Inadvertent Failures to Designate.    If timely corrected, an inadvertent
                             8 failure to designate qualified information or items does not, standing alone, waive the
                             9 Designating Party’s right to secure protection under this Order for such material. Upon
                           10 timely correction of a designation, the Receiving Party must make reasonable efforts to
                           11 assure that the material is treated in accordance with the provisions of this Order.
D OLL A MIR & E LEY LLP




                           12
                           13 6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
                           14         6.1    Timing of Challenges.      Any Party or Non-Party may challenge a
                           15 designation of confidentiality at any time that is consistent with the Court’s Scheduling
                           16 Order.
                           17         6.2    Meet and Confer. The Challenging Party shall initiate the informal dispute
                           18 resolution process set forth in the Court’s Procedures and Schedules.                  See
                           19 http://www.cacd.uscourts.gov/honorable-alka-sagar
                           20         6.3    The burden of persuasion in any such challenge proceeding shall be on the
                           21 Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
                           22 to harass or impose unnecessary expenses and burdens on other parties) may expose
                           23 the Challenging Party to sanction. Unless the Designating Party has waived or
                           24 withdrawn the confidentiality designation, all parties shall continue to afford the
                           25 material in question the level of protection to which it is entitled under the Producing
                           26 Party’s designation until the Court rules on the challenge.
                           27
                           28

                                                                           6
                                                             STIPULATED PROTECTIVE ORDER
                          Case 2:19-cv-10146-JFW-AS Document 22 Filed 04/21/20 Page 8 of 15 Page ID #:139



                             1 7.     ACCESS TO AND USE OFF PROTECTED MATERIAIL
                             2        7.1   Basic Principles. A Receiving Party may use Protected Material that is
                             3 disclosed or produced by another Party or by a Non-Party in connection with this
                             4 Action only for prosecuting, defending, or attempting to settle this Action. Such
                             5 Protected Material may be disclosed only to the categories of persons and under the
                             6 conditions described in this Order. When the Action has been terminated, a Receiving
                             7 Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
                             8        Protected Material must be stored and maintained by a Receiving Party at a
                             9 location and in a secure manner that ensures that access is limited to the persons
                           10 authorized under this Order.
                           11         7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
D OLL A MIR & E LEY LLP




                           12 otherwise ordered by the court or permitted in writing by the Designating Party, a
                           13 Receiving Party may disclose any information or item designated “CONFIDENTIAL”
                           14 only to:
                           15               (a)   the Receiving Party’s Outside Counsel of Record in this Action, as
                           16 well as employees of said Outside Counsel of Record to whom it is reasonably
                           17 necessary to disclose the information for this Action;
                           18               (b)   the officers, directors, and employees (including House Counsel) of
                           19 the Receiving Party to whom disclosure is reasonably necessary for this Action;
                           20               (c)   Experts (as defined in this Order) of the Receiving Party to whom
                           21 disclosure is reasonably necessary for this Action and who have signed the
                           22 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                           23               (d)   the court and its personnel;
                           24               (e)   court reporters and their staff;
                           25               (f)   professional jury or trial consultants, mock jurors, and Professional
                           26 Vendors to whom disclosure is reasonably necessary for this Action and who have
                           27 signed the "Acknowledgment and Agreement to Be Bound" (Exhibit A)
                           28               (g)   the author or recipient of a document containing the information or

                                                                          7
                                                             STIPULATED PROTECTIVE ORDER
                          Case 2:19-cv-10146-JFW-AS Document 22 Filed 04/21/20 Page 9 of 15 Page ID #:140



                             1 a custodian or other person who otherwise possessed or knew the information;
                             2               (h)   during their depositions, witnesses, and attorneys for witnesses, in
                             3 the Action to whom disclosure is reasonably necessary provided: (1) the deposing party
                             4 requests that the witness sign the form attached as Exhibit A hereto; and (2) they will
                             5 not be permitted to keep any confidential information unless they sign the
                             6 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed
                             7 by the Designating Party or ordered by the court. Pages of transcribed deposition
                             8 testimony or exhibits to depositions that reveal Protected Material may be separately
                             9 bound by the court reporter and may not be disclosed to anyone except as permitted
                           10 under this Stipulated Protective Order; and
                           11                (i)   any mediator or settlement officer, and their supporting personnel,
D OLL A MIR & E LEY LLP




                           12 mutually agreed upon by any of the parties engaged in settlement discussions.
                           13
                           14 8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
                           15 OTHER LITIGATION
                           16         If a Party is served with a subpoena or a court order issued in other litigation that
                           17 compels disclosure of any information or items designated in this Action as
                           18 “CONFIDENTIAL,” that Party must:
                           19                (a)   promptly notify in writing the Designating Party. Such notification
                           20 shall include a copy of the subpoena or court order;
                           21                (b)   promptly notify in writing the party who caused the subpoena or
                           22 order to issue in the other litigation that some or all of the material covered by the
                           23 subpoena or order is subject to this Protective Order. Such notification shall include a
                           24 copy of this Stipulated Protective Order; and
                           25                (c)   cooperate with respect to all reasonable procedures sought to be
                           26 pursued by the Designating Party whose Protected Material may be affected.
                           27         If the Designating Party timely seeks a protective order, the Party served with
                           28 the subpoena or court order shall not produce any information designated in this action

                                                                            8
                                                             STIPULATED PROTECTIVE ORDER
                          Case 2:19-cv-10146-JFW-AS Document 22 Filed 04/21/20 Page 10 of 15 Page ID #:141



                             1 as “CONFIDENTIAL” before a determination by the court from which the subpoena
                             2 or order issued, unless the Party has obtained the Designating Party’s permission. The
                             3 Designating Party shall bear the burden and expense of seeking protection in that court
                             4 of its confidential material and nothing in these provisions should be construed as
                             5 authorizing or encouraging a Receiving Party in this Action to disobey a lawful
                             6 directive from another court.
                             7
                             8 9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
                             9 IN THIS LITIGATION
                            10               (a)   The terms of this Order are applicable to information produced by
                            11 a Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
D OLL A MIR & E LEY LLP




                            12 produced by Non-Parties in connection with this litigation is protected by the remedies
                            13 and relief provided by this Order. Nothing in these provisions should be construed as
                            14 prohibiting a Non-Party from seeking additional protections.
                            15               (b)   In the event that a Party is required, by a valid discovery request, to
                            16 produce a Non-Party’s confidential information in its possession, and the Party is
                            17 subject to an agreement with the Non-Party not to produce the Non-Party’s confidential
                            18 information, then the Party shall:
                            19                     (1)    promptly notify in writing the Requesting Party and the Non-
                            20 Party that some or all of the information requested is subject to a confidentiality
                            21 agreement with a Non-Party;
                            22                     (2)    promptly provide the Non-Party with a copy of the Stipulated
                            23 Protective Order in this Action, the relevant discovery request(s), and a reasonably
                            24 specific description of the information requested; and
                            25                     (3)    make the information requested available for inspection by
                            26 the Non-Party, if requested.
                            27               (c)   If the Non-Party fails to seek a protective order from this court
                            28 within 14 days of receiving the notice and accompanying information, the Receiving

                                                                           9
                                                               STIPULATED PROTECTIVE ORDER
                          Case 2:19-cv-10146-JFW-AS Document 22 Filed 04/21/20 Page 11 of 15 Page ID #:142



                             1 Party may produce the Non-Party’s confidential information responsive to the
                             2 discovery request. If the Non-Party timely seeks a protective order, the Receiving Party
                             3 shall not produce any information in its possession or control that is subject to the
                             4 confidentiality agreement with the Non-Party before a determination by the court.
                             5 Absent a court order to the contrary, the Non-Party shall bear the burden and expense
                             6 of seeking protection in this court of its Protected Material.
                             7
                             8 10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                             9         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                            10 Protected Material to any person or in any circumstance not authorized under this
                            11 Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
D OLL A MIR & E LEY LLP




                            12 the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
                            13 all unauthorized copies of the Protected Material, (c) inform the person or persons to
                            14 whom unauthorized disclosures were made of all the terms of this Order, and (d) request
                            15 such person or persons to execute the “Acknowledgment and Agreement to Be Bound”
                            16 that is attached hereto as Exhibit A.
                            17
                            18 11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                            19 PROTECTED MATERIAL
                            20         When a Producing Party gives notice to Receiving Parties that certain
                            21 inadvertently produced material is subject to a claim of privilege or other protection,
                            22 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                            23 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                            24 may be established in an e-discovery order that provides for production without prior
                            25 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
                            26 parties reach an agreement on the effect of disclosure of a communication or
                            27 information covered by the attorney-client privilege or work product protection, the
                            28

                                                                            10
                                                              STIPULATED PROTECTIVE ORDER
                          Case 2:19-cv-10146-JFW-AS Document 22 Filed 04/21/20 Page 12 of 15 Page ID #:143



                             1 parties may incorporate their agreement in the stipulated protective order submitted to
                             2 the court.
                             3
                             4 12.     MISCELLANEOUS
                             5         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                             6 person to seek its modification by the Court in the future.
                             7         12.2 Right to Assert Other Objections. By stipulating to the entry of this
                             8 Protective Order no Party waives any right it otherwise would have to object to
                             9 disclosing or producing any information or item on any ground not addressed in this
                            10 Stipulated Protective Order. Similarly, no Party waives any right to object on any
                            11 ground to use in evidence of any of the material covered by this Protective Order.
D OLL A MIR & E LEY LLP




                            12         12.3 Filing Protected Material. A Party that seeks to file under seal any
                            13 Protected Material must comply with Civil Local Rule 79-5. Protected Material may
                            14 only be filed under seal pursuant to a court order authorizing the sealing of the specific
                            15 Protected Material at issue. If a Party’s request to file Protected Material under seal is
                            16 denied by the court, then the Receiving Party may file the information in the public
                            17 record unless otherwise instructed by the court.
                            18
                            19 13.     FINAL DISPOSITION
                            20         After the final disposition of this Action, as defined in paragraph 4, within 60
                            21 days of a written request by the Designating Party, each Receiving Party must return
                            22 all Protected Material to the Producing Party or destroy such material. As used in this
                            23 subdivision, “all Protected Material” includes all copies, abstracts, compilations,
                            24 summaries, and any other format reproducing or capturing any of the Protected
                            25 Material. Whether the Protected Material is returned or destroyed, the Receiving Party
                            26 must submit a written certification to the Producing Party (and, if not the same person
                            27 or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
                            28 category, where appropriate) all the Protected Material that was returned or destroyed

                                                                           11
                                                              STIPULATED PROTECTIVE ORDER
                          Case 2:19-cv-10146-JFW-AS Document 22 Filed 04/21/20 Page 13 of 15 Page ID #:144



                             1 and (2) affirms that the Receiving Party has not retained any copies, abstracts,
                             2 compilations, summaries or any other format reproducing or capturing any of the
                             3 Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
                             4 archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
                             5 legal memoranda, correspondence, deposition and trial exhibits, expert reports,
                             6 attorney work product, and consultant and expert work product, even if such materials
                             7 contain Protected Material.      Any such archival copies that contain or constitute
                             8 Protected Material remain subject to this Protective Order as set forth in Section 4
                             9 (DURATION).
                            10
                            11 14.     Any violation of this Order may be punished by any and all appropriate measures
D OLL A MIR & E LEY LLP




                            12 including, without limitation, contempt proceedings and/or monetary sanctions.
                            13
                            14 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                            15
                            16   DATED: April 20, 2020                    MARTIN & BONTRAGER, APC
                            17
                            18                                            By:_Nicholas J. Bontrager_____________
                                                                              G. THOMAS MARTIN, III
                            19                                                NICHOLAS J. BONTRAGER
                                                                          Attorneys for Plaintiff,
                            20                                            CELESTINE LAM
                            21
                                 DATED: April 20, 2020                    DOLL AMIR & ELEY LLP
                            22
                            23
                                                                          By:_/s/ Connie Y. Tcheng ___________
                            24                                                HUNTER R. ELEY
                            25                                                CONNIE Y. TCHENG
                                                                          Attorneys for Defendant,
                            26                                            CAPITAL ONE BANK (USA), N.A.

                            27
                            28

                                                                           12
                                                              STIPULATED PROTECTIVE ORDER
                          Case 2:19-cv-10146-JFW-AS Document 22 Filed 04/21/20 Page 14 of 15 Page ID #:145



                             1                            SIGNATURE CERTIFICATION
                             2         Pursuant to Local Rule 5-4.3.4, I hereby certify that the content of this
                             3 document is acceptable to Nicholas J. Bontrager, counsel for Plaintiff, and that I have
                             4 obtained Mr. Bontrager’s authorization to affix his electronic signature to this
                             5 document.
                             6
                             7   DATED: April 20, 2020                    DOLL AMIR & ELEY LLP
                             8
                             9                                            By:_/s/ Connie Y. Tcheng ___________
                                                                              HUNTER R. ELEY
                            10                                                CONNIE Y. TCHENG
                                                                          Attorneys for Defendant,
                            11                                            CAPITAL ONE BANK (USA), N.A.
D OLL A MIR & E LEY LLP




                            12
                                 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                            13
                            14
                                 DATED:      April 21, 2020                                   / s / Sagar
                            15
                                                                                  Honorable Alka Sagar
                            16                                                    United States Magistrate Judge
                            17
                            18
                            19
                            20
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28

                                                                           13
                                                              STIPULATED PROTECTIVE ORDER
                          Case 2:19-cv-10146-JFW-AS Document 22 Filed 04/21/20 Page 15 of 15 Page ID #:146



                             1                                        EXHIBIT A
                             2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                             3         I, _________________________________________ [print or type full name],
                             4 of __________________________________________________ [print or type full
                             5 address], declare under penalty of perjury that I have read in its entirety and understand
                             6 the Stipulated Protective Order that was issued by the United States District Court for
                             7 the Central District of California on [date] in the case of Lam v. Capital One Bank
                             8 U.S.A., N.A., United States District Court, Central District of California, Case No. CV
                             9 19-10146-JFW (ASx). I agree to comply with and to be bound by all the terms of this
                            10 Stipulated Protective Order and I understand and acknowledge that failure to so comply
                            11 could expose me to sanctions and punishment in the nature of contempt. I solemnly
D OLL A MIR & E LEY LLP




                            12 promise that I will not disclose in any manner any information or item that is subject
                            13 to this Stipulated Protective Order to any person or entity except in strict compliance
                            14 with the provisions of this Order.
                            15         I further agree to submit to the jurisdiction of the United States District Court
                            16 for the Central District of California for the purpose of enforcing the terms of this
                            17 Stipulated Protective Order, even if such enforcement proceedings occur after
                            18 termination of this action. I hereby appoint ________________________[print or type
                            19 full name] of __________________________[print or type full address and telephone
                            20 number] as my California agent for service of process in connection with this action or
                            21 any proceedings related to enforcement of this Stipulated Protective Order.
                            22
                            23 Date: ___________________________
                            24 City and State where sworn and signed:____________________________________
                            25
                            26 Printed name: ______________________________________
                            27
                            28 Signature: _________________________________________

                                                                           14
                                                              STIPULATED PROTECTIVE ORDER
